Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 11/26/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-15 are pending 
Response to Applicant’s Argument
In response to “Maxwell merely uses a statistical method that is based on syntactic information and not semantic analysis. The Examiner further alleges that "Gupta teaches synonyms and grammar structure but does not do so based on a semantic meaning" is incorrect. Again, Applicant disagrees and submits this statement is correct. The Examiner appears to allege that Gupta requires a semantic analysis to determine whether words with the same parts of speech have the same meaning and thus synonyms. However, Gupta does so using a synonym analysis and grammar structure. Nothing in Gupta requires a semantic analysis as Gupta comes to a result using only a synonym analysis and a grammar structure” and “using a combination of syntactical and lexical features with semantic meaning factoring in makes that the claimed techniques is totally different than Gupta only using grammar and synonyms. It appears that the Examiner has made an official notice since Gupta clearly does not teach or suggest a semantic analysis but the Examiner is stating that Gupta requires such an analysis”.  
The specification at ¶27 teaches an example of the claimed “semantic analysis” as follows: 
“In other words, the analyzing circuit 101 calculates the lexical features using known syntactical features to determine the semantical meaning of a sentence in the corpus of sentences to determine the regular structures which are expresses as a pattern and the analyzing circuit 101 applies deep learning to the structures to determine substitutes or synonyms for the words in the sentence which would result in the same semantical meaning of the sentence (i.e., same usage of a similar words such that the sentence has the same semantic meaning) in order to assist in generating syntactic slots to be aligned by the aligning circuit 103. For example, the analyzing circuit 101 will determine that "buy", "obtain", "have", "acquire", "offer", etc. can be interchanged in a sentence to give the same semantical meaning”. 
Further, at ¶28: 
“the analyzing circuit 101 further uses the structure of the sentence found from the syntactical class that is given (i.e., subject, verb, etc.) in conjunction with the analyzed lexical features to create a regular rule such that semantical meaning for the sentence is determined”.
In one particular example at ¶39 of “"X" pay "Y" for "Z" from "U"”, the analyzing circuit 101 identifies that "has" is a synonym or substitute for the word "pay" and can result aligns the classes of words and the verbs with the synonym or substitute word in each possible combination and calculates the probability that the same semantic meaning is given. Thus, the aligning circuit 103 will produce a plurality of paraphrase patterns such that each combination of classes and the synonym or substitute is considered such as a first pattern of "John ("X") have manufacturer ("U") for $600 ("Y") from laptop ("Z")" or a second patt
Therefore, the limitation “the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word” requires a “semantic analysis” comprising calculating lexical features using known syntactical features (subject, verb, etc.) to determine the semantical meaning of a sentence where same usage of a similar words such that the sentence has the same semantic meaning.
Gupta teaches a grammar generator 112 (Col 8, Rows 55-60, implemented using a probabilistic finite state grammar / n-gram statistical language model) using rules to match among different sentence structures (“Verb Phrase -> Verb Adverb NP or pick up object” and “Verb Phrase -> Verb NP Adverb or pick object up”) that are equivalent if the Col 6, Rows 58-65). Note that a synonym is a word that means exactly or nearly the same as another word. 
For example, user request “make coffee” has a sentence structure S comprising syntactical features including the verb “make” and the noun “coffee” (Col 7, Rows 6-10) and grammar generator 112 using lexical resources to identify synonyms by selecting from paraphrases where both the noun and verb match lexical resources (Col 7, Rows 4-12); e.g., [fix make prepare] [(cup of coffee) coffee java] (Col 8, Rows 20-21), determining substitutes or synonyms for the words in the sentence which ensures same usage of a similar words such that the sentence has the same semantic meaning.
In practice, if there is not an exact match of a spoken utterance (i.e., user requests like “make coffee”) in a first speech recognition pass, the grammar generator generates and ranks possible matching word phrases in a second speech recognition pass (Col 9, Rows 22-25) in order to select the ranked matches with the best match (Col 9, Rows 29-31). In one implementation, confidence threshold for matching in the second speech recognition pass is set to 20% in order to generate numerous hypotheses (Col 9, Rows 45-48); i.e., any verb and noun paraphrase using synonyms or similar words with matching probability of 20% or better are hypotheses for matching the spoken utterance.
In other words, this process (1) matches grammar structure of paraphrases to the sentence structure of the user request and (2) determine words with the same parts of speech in the paraphrases are words that mean exactly or nearly the same as corresponding words in the user request.  
Gupta teaches calculating lexical features using known syntactical features (subject / noun, verb, etc.) to determine the semantical meaning of a sentence where same usage of a similar words (i.e., synonyms [fix make prepare] for “make” and [(cup of coffee) coffee java] for “coffee”) such that the sentence has the same semantic meaning with a probability of 20% matching or better. 
As such, Gupta teaches “the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word”.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10380258 B2 in view of Manson (US 2004/0181390 A1) and Maxwell (US 2005/0137855 A1). 
Limitations of claims 35-38 in the instant application correspond to the combination of limitations set forth in claim 1 of US 10380258 B2. 
US 10380258 B2					16/528434
1. A corpus pattern paraphrasing system comprising: 




an analyzing circuit configured to: analyze a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; and 
create a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
a representative word determining circuit configured to determine a plurality of representative words that represents each an aligning circuit configured to align word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and 

wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning. 


a memory, the memory storing instructions to cause the processor to perform: 




















aligning slots of patterns for verbal phrases based on syntactical and lexical features (i.e., syntactic-semantic rules) along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, 



wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and 
wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.





the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word.


analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
determining a plurality of representative words that represents each class of word of the regular structures; and 
aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and 
wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.

8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.



















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, 
wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and 

wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.





the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word. 




analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; determining a plurality of representative words that represents each class of word of the regular structures; and 

aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, 








wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and 
wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the 




















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrase to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, wherein the aligning further aligns word slots of different occurrences of the paraphrase of the patterns of words replaced with substitute words and 


wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.




the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning 




US 10380258 B2 does not disclose aligning slots of patterns for verbal phrases based on lattice algebra. 
Manson discloses a system for translating natural language (i.e., verbal phrases) into abstract formal language (¶2) based on syntactical and lexical features based on lattice algebra (¶19, natural language text input entered by the user is parsed, entered into syntactic processing to generate representations in syntactic algebra, and output to semantic processing to generate a formal interpretation of the input text; see in particular ¶¶217-225, generating syntactic algebra representation; ¶¶228-238, generating semantic representation; in particular, ¶236, generating semantic lattice through algebraic multiplication).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to align slots of patterns for verbal phrases based on syntactical and lexical features based on lattice algebra as taught by Manson when aligning slots of patterns for verbal phrases along with synonyms in order to achieve an effective formal representation and interpretation of the meaning conveyed by the verbal phrases (Manson, ¶6). 

Maxwell teaches wherein the lexical features are identified with a relation to ambiguous words in the corpus of sentences to give meaning to the ambiguous words (¶64, determining phrasal information structure comprising associated syntactic and semantic information; e.g., ¶73, ambiguity about whether the verb “to saw” is associated with the concept of “sawing” something or the concept of “seeing” something; ¶80, “VU” contains syntactic information / relation “V_PTT(X, Y, Z)”; ¶81, “SCIE” contains syntactic information / relation “V_1SG (X, Y, Z)”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use lexical features describing a relation to ambiguous words in a corpus of sentences to give meaning to the ambiguous words in order to reflect the syntactic relations between words (Maxwell, ¶75).
Regarding Claim 4, see limitation “creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database” in claims 1, 13, and 17 of US 10380258 B2.
Regarding Claim 5, see limitation “calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.” in claim 8 of US 10380258 B2.
representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature.” in claim 15 of US 10380258 B2.
Regarding Claim 7, see limitation “wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature.” in claim 5 of US 10380258 B2.
Regarding Claim 8, US 10380258 B2 does not disclose wherein the relation of the lexical features to the ambiguous words includes a part of speech.
Maxwell discloses wherein the relation of the lexical features to the ambiguous words includes a part of speech (¶76, e.g., the value in the syntactic information portion 620 indicates that a first singular auxiliary verb relationship exists between two arguments represented by variables X and Y).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use lexical features describing a relation to ambiguous words including a part of speech in a corpus of sentences to give meaning to the ambiguous words in order to reflect the syntactic relations between words (Maxwell, ¶75).
Regarding Claim 9, see limitation “an aligning circuit configured to align word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences” of claim 1 in US 10380258 B2. 
Regarding claims 10-11, see limitation “the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database” of claim 1 in US 10380258 B2. 
Regarding claims 12-14, see limitation “wherein the analyzing circuit determines a syntactical feature of each word in the corpus of sentences as the syntactic meaning based on lexical features of the sentences in the corpus of sentences and assigns a generic placeholder for the syntactical feature such that the representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature” of claim 3 in US 10380258 B2.
Regarding claim 15, see limitation “wherein the analyzing circuit determines verbal phrases that are synonymic with a sentence of the corpus of sentences” of claim 9 in US 10380258 B2.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10, 12, and 15 are rejected under 35 USC 103(a) as being unpatentable over Maxwell (US 2005/0137855 A1) in view of Gupta et al. (US 7957968 B2) and Manson (US 2004/0181390 A1).

Regarding Claims 1-2, Maxwell discloses a corpus pattern paraphrasing system (¶137) comprising: 
a processor (¶138, microprocessor / special purpose computer); and 
a memory, the memory storing instructions to cause the processor to perform (¶138-139, software routines stored in memory 20): 
¶36-37, retrieved text 1001 from information repository 200 and encode text 1001 into a packed meaning representation; ¶38, packed meaning generation system 10 generates alternate phrases from the packed meaning representation as follows: ¶42, determine input meanings in the packed meaning representation as index into a lexicon (i.e., database, see Fig. 5) to determine words / phrases matching input meanings and create entries for each matched words / phrases comprising semantic, syntactic, and source information indicating origin of the entry in the lexicon; in particular, ¶64, determine “new word” / phrasal information structure with identified word as source entry and associated syntactic and semantic information (i.e., syntactical and lexical information));
the calculated synonyms being statistically calculated using semantic analysis (¶73-74, ¶80-81, and see Fig. 5, using syntactic information portion 620 and semantic information portion 630 to determine alternates “vu” and “scie” for the verb “to saw”) such that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word (¶38 and ¶72, statistical methods may be used to select likely alternative phrases based on statistical models of likelihood derived from prior analysis of a training corpus; see Figs. 15, 16, and 17, ¶122 and ¶132, using statistical models to rank alternate verb phrases “Vu” and “Scier” for the English verb “Saw”),
¶64, determining phrasal information structure comprising associated syntactic and semantic information; e.g., ¶73, ambiguity about whether the verb “to saw” is associated with the concept of “sawing” something or the concept of “seeing” something; ¶80, “VU” contains syntactic information / relation “V_PTT(X, Y, Z)”; ¶81, “SCIE” contains syntactic information / relation “V_1SG (X, Y, Z)”),
wherein the paraphrase of the patterns includes exactly one semantic meaning (¶38, packed meaning generation system 100 generates each of the alternate phrases from packed meaning representation of the retrieved text 1001; i.e., ¶42, determine input meanings in the packed meaning representation as an index into a lexicon to determine words or phrases matching the input meaning) and rules are created that are congruent to the semantic meaning (¶41, determine ordered rewrite rules; ¶44, entries in the phrasal information structure that share semantic and syntactic information and which satisfy the constraints of the ordered rewrite rule are combined into new entries), and 
wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used (¶63, ordered rewrite rules are determined based on determined reference language of the input meanings; e.g., French language rules are determined from a French language grammar; Compare the ordered rewrite rules for French of Fig. 6 with Fig. 5 lexicon comprising a word portion 610, a syntactic information portion 620, and a semantic information portion 630; see ¶89, when one or more entries in a phrasal information structure match the right hand syntactic information portion of a rule, entries in the phrasal information structure are combined to form a new entry; e.g., see French verbs “Vu” and “Scie” in Fig. 5).
Maxwell does not disclose the calculated synonyms being calculated using the semantic analysis according to a probability that the predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs as the new word.
Gupta teaches a two pass speech recognition method where a second pass recognition uses a grammar generator (Col 8, Rows 61-66 and Col 9, Rows 16-21) to calculate synonyms for spoken utterance (Col 5, Rows 54-56, grammar generator 112 connects to an OMICS database and reads paraphrasing data; Col 5, Rows 56-65, construct grammar structure for paraphrasing data and identify appropriate synonyms) according to a probability that a predicted paraphrases have a same semantic meaning using representative words along with interchangeable verbs (Col 5, Rows 64-67, phrases containing matches to synonyms are used to generate filter and core words; Col 6, Rows 12-16, core words are the most significant information bearing words comprising verbs and nouns; e.g., Col 8, Rows 35-40, for “make coffee”, generate structure for paraphrasing where the verb “make” is interchangeable with [fix prepare make]; Col 9, Rows 22-39, second pass recognition to generate and rank possible matching word phrases by identifying keywords (verbs and nouns) and their confidence numbers, the ranked matches are iteratively selected starting with the best match; Col 9, Rows 45-48, word phrases with matching probability of 20% or better).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to calculated synonyms according to a probability that the predicted Maxwell, ¶38 and ¶72, using statistical methods to narrow and select likely alternate phrases based on statistical models of likelihood; Gupta, Col 8, Rows 50-60, grammar generator 112 trained by OMICS paraphrase statements may be an n-gram statistical language model).
Maxwell does not disclose aligning slots of patterns for verbal phrases based on lattice algebra. 
Manson discloses a system for translating natural language (i.e., verbal phrases) into abstract formal language (¶2) based on syntactical and lexical features based on lattice algebra (¶19, natural language text input entered by the user is parsed, entered into syntactic processing to generate representations in syntactic algebra, and output to semantic processing to generate a formal interpretation of the input text; see in particular ¶¶217-225, generating syntactic algebra representation; ¶¶228-238, generating semantic representation; in particular, ¶236, generating semantic lattice through algebraic multiplication).
Maxwell’s phrasal information structure saves associated syntactic and semantic information in the packed meaning representation (¶64). It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate the packed meaning representation based on syntactic and semantic / lexical features based on lattice algebra as taught by Manson when aligning slots of patterns for verbal phrases in order to achieve an effective formal representation and interpretation of the meaning conveyed by the verbal phrases (Manson, ¶6). 
Regarding Claim 4, Maxwell discloses wherein a plurality of regular rules are created based on the corpus of sentences, the plurality of regular rules being created independently to the database to predict a meaning of the corpus of sentences without referring to the database (¶37, text is encoded or parsed into a packed meaning representation; ¶91, regular expression is an example of packed meaning representation).  
Regarding Claim 5, Maxwell-Gupta discloses wherein a probability of the paraphrase pattern having the same semantic meaning is computed for each order of the classes of words replaced with the substitute words (Maxwell, ¶38 and ¶72, using statistical methods to select likely alternate phrases based on statistical method of likelihood; see Gupta, Col 9, Rows 22-39, closest match measured by confidence number ranging from 0 to 100%).  
Regarding Claim 6, Maxwell discloses wherein the substitute words have a same syntactical meaning as the classes of words (¶63 and ¶66, apply grammar rules to consume or match two different phrase entries based on matching syntax and create a combined phrase entry).  
Regarding Claim 7, Maxwell discloses wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature (¶64, word is saved in the phrasal information structure as source of the entry along with associated syntactic and semantic information; ¶70, determine alternate phrases based on the source information; ¶72, select likely alternate phrases based on statistical models of likelihood derived from prior analysis of a training corpus; see Gupta, Col 8, Rows 55-60, a 3-gram statistical language model is trained from corpus of paraphrasing data, where the model captures the frequency of different words in a grammar. The combination uses statistical language model that captures frequency of different words in a grammar to select likely alternate phrases).
Regarding Claim 8, Maxwell discloses wherein the relation of the lexical features to the ambiguous words includes a part of speech (¶76, e.g., the value in the syntactic information portion 620 indicates that a first singular auxiliary verb relationship exists between two arguments represented by variables X and Y).
Regarding Claim 10, Maxwell discloses wherein the rules being are created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database (¶63, ordered rewrite rules are determined based on the optionally determined reference language of the input meaning; e.g., French language rules are determined from a French language grammar; in view of ¶44, entries in phrasal information structure that share semantic and syntactic information and which satisfy the constraints of the ordered rewrite rule are combined into new entries).
See also Gupta wherein the rules being are created independently to the database (Col 5, Rows 55-60 and Col 6, Rows 48-67, the grammar generator 112 automatically create the rules by (1) tagging the part of speech “POS” of the paraphrase data and (2) performing a frequency analysis of the POS trigrams to derive the rules; this creation of rules are independent of the database because POS trigrams of paraphrasing data were independently created by the grammar generator) to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database  (Col 5, Rows 60-62 and Col 6, Rows 57-65, grammar generator 112 uses the rules to match among different sentence structures in order to categorize the sentence structures and constructs grammar; i.e., grammatical / syntactic meaning of the sentences. See further Col 5, Rows 63-64 and Col 8, Rows 35-42, using the constructed grammar to determine that fix or prepare Java / coffee / cup of coffee have the same semantic meaning as “make coffee”).
Regarding Claim 12, Maxwell discloses wherein the syntactical feature of each word in the corpus of sentences is set as the syntactic meaning based on the lexical features of the sentences in the corpus of sentences (¶64, determine the phrasal information structure by matching input entries in the packed meaning representation against semantic information in a lexicon; e.g., “JE(X)” is matched against the semantic information in a lexicon to determine the word “JE” and “JE” is saved in the phrasal information structure along with associated syntactic and semantic information).
Maxwell does not disclose a generic placeholder is assigned for the syntactical feature such that the generic placeholder is replaced with a different word having the same syntactical feature. 
Gupta discloses wherein the analyzing circuit determines a syntactical feature of each word in the corpus of sentences as the syntactic meaning based on lexical features of the sentences in the corpus of sentences and assigns a generic placeholder for the syntactical feature such that the representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature (Col 7, Row 24 – Col 8, Row 40, for example, analyze “make coffee” and generate grammar structure ?FILLER[make][coffee]; see equations (3)-(5), placeholder for “make” that substitutes “make” with synonyms “fix” and “prepare”).
Maxwell, ¶38 and ¶72, using statistical methods to narrow and select likely alternate phrases based on statistical models of likelihood; Gupta, Col 6, Rows 60-62, words with same parts of speech are synonyms in two candidate phrases).
Regarding Claim 15, Gupta discloses wherein the verbal phrases are synonymic with a sentence of the corpus of sentences (Col 8, Rows 35-40).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/23/2022